UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported August 1, 2011 Carrollton Bancorp (Exact Name of Registrant as Specified in Charter) Maryland 000-23090 52-1660951 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7151 Columbia Gateway Drive, Suite A, Columbia,Maryland (Address of Principal Executive Offices) (ZIP Code) Registrant’s telephone number, including area code (410) 312-5400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item2.02. Results of Operations and Financial Condition On August 1, 2011, the Registrant issued a press release relating to its results of operations for the three and six months ended June 30, 2011.A copy of the release is furnished herewith as Exhibit 99.1. The information in this Item 2.02 and the related information in Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of that section and shall not be incorporated by reference into any filing of the Registrant under the Securities Act of 1933, as amended, or the Exchange Act except as shall be expressly set forth by specific reference in any such filing. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Description Press Release issued August 1, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CARROLLTON BANCORP By: /s/ Robert A. Altieri Name: Robert A. Altieri Date: August 1, 2011 Title: Chief Executive Officer and President By: /s/ Mark A. Semanie Name: Mark A. Semanie Date: August 1, 2011 Title: Chief Financial Officer 3 EXHIBIT INDEX Exhibit Description Press Release issued August 1, 2011 4
